Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presenting for examining.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 11/10/20 by the applicant have been received and fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of US Patent No. 10,867,657 - (“REF”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified claims of the present (“REF”), which inter alia include:
Regarding independent claim 1:  A memory system comprising a memory controller and a memory device, wherein the memory device comprises: a clock buffer configured to receive a system clock (CK) having a first frequency; a data clock buffer configured to receive a data clock (WCK) having a second frequency which is higher than the first frequency; a command decoder configured to receive a first column address strobe (CAS) command for write operation in synchronization with the system clock and to generate a first auto-sync signal after a first predetermined time from the first CAS command, and further configured to receive a second column address strobe (CAS) command for read operation in synchronization with the system clock and to generate a second auto-sync signal after a second predetermined time from the second CAS command, the second predetermined time being different from the first predetermined time; and an internal data clock generating circuit configured to generate an internal data clock and synchronize phase of the internal data clock with phase of the system clock by adjusting phase of the internal data clock, and wherein the memory controller is configured to: send the first CAS command for the write operation to the command decoder; send the second CAS command for the read operation to the command decoder; and generate the data clock toggling after the sending of the first CAS command and before the generating of the first auto-sync signal, the data clock further toggling after the sending of the second CAS command and before the generating of the second auto-sync signal. (The recitation of claim 1 of (“REF”) disclose all the feature(s) of the claimed invention).
Regarding independent claim 8, A memory system comprising a memory controller and a memory device, wherein the memory device comprises: a clock buffer configured to receive a system clock (CK) having a first frequency; a data clock buffer configured to receive a data clock (WCK) having a second frequency which is higher than the first frequency; 29SEC.3952C4 a command decoder configured to receive a first column address strobe (CAS) command for write operation and to receive a second column address strobe (CAS) command for read operation in synchronization with the system clock; and an internal data clock generating circuit configured to generate an internal data clock using the data clock in response to each of the first CAS command and the second CAS command, and to synchronize phase of the internal data clock with phase of the system clock by adjusting phase of the internal data clock, wherein the synchronization between the internal data clock and the system clock is performed after a first predetermined time from the first CAS command and after a second predetermined time from the second CAS command respectively, and the first predetermined time and the second predetermined time are different from each other, and wherein the memory controller is configured to: send the first CAS command for the write operation to the command decoder; send the second CAS command for the read operation to the command decoder; and generate the data clock toggling after the sending of the first CAS command and before the synchronization corresponding to the first CAS command, the data clock further toggling after the sending of the second CAS command and before the synchronization corresponding to the second CAS command. (See the recitation of claim 9 of (“REF”)).
Regarding independent claim 15, A memory system comprising a memory controller and a memory device, wherein the memory device comprises: a command decoder configured to generate an auto-sync signal in response to a column address strobe (CAS) command for writing data to a memory cell and reading data from the memory cell; and an internal data clock generating circuit configured to synchronize a phase of a second clock with a phase of a first clock in response to the auto-sync signal during write operation and read operation, wherein a frequency of the second clock is higher than a frequency of the first clock, wherein the auto-sync signal is delayed by a first predetermined time for writing data at the memory cell and a second predetermined time for reading data at 31SEC.3952C4 the memory cell with respect to the CAS command, and wherein the memory controller is configured to: send the CAS command to the command decoder; and generate the second clock toggling after the sending of the CAS command for writing data and before the generating of the auto-sync signal corresponding to writing data, the second clock further toggling after the sending of the CAS command for reading data and before the generating of the auto-sync signal corresponding to reading data. (See the recitation of claim 21 of (“REF”)).
The same analysis and comparison can be performed between claims 2-7, 19-14 and 16-20 with claims 2-8, 10-16 and 22-30 of (“REF”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/
February 27, 2021


/HIEN N NGUYEN/Primary Examiner, Art Unit 2824